--------------------------------------------------------------------------------

Exhibit 10.10

 
SEVENTH AMENDMENT TO KAMAN CORPORATION
 
SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN
 
 
WHEREAS, Kaman Corporation (“Kaman” or the “Company”) established the Kaman
Corporation Supplemental Employees’ Retirement Plan (originally known as the
“Kaman Corporation Excess Benefit Plan”) on April 30, 1976, effective as of
January 1, 1976, which has been amended from time to time and, most recently was
restated in its entirety on January 1, 1994, and has been amended six times
since (the “Plan” or “SERP”);
 
WHEREAS, the Company has established the Kaman Corporation Post-2004
Supplemental Employees’ Retirement Plan (the “Post-2004 Plan”), effective as of
January 1 2005, in order to comply with Section 409A of the Code with respect to
deferred benefits under the Plan that were not vested as of December 31, 2004;
and
 
WHEREAS, the Company, by action of its Board of Directors (the “Board”), is
authorized to amend the Plan, and the Company has determined that amending the
SERP is now appropriate and desirable;
 
NOW THEREFORE, that pursuant to the power reserved to the Company under Section
6 of the Plan, and by virtue of the authority delegated to the undersigned
officer by resolution of the Board, the SERP as previously amended is hereby
further amended, effective as of January 1, 2005, in the following particulars:
 
1.     By adding the following new paragraph (d) at the end of Section 1:
 
“(d) A purpose of the Plan is to have Grandfathered Benefits be governed by the
applicable laws and rules governing nonqualified deferred compensation
arrangements prior to the enactment of Section 409A of the Code together with
the provisions of the Plan as in effect on December 31, 2004. For purposes of
the Plan, “Grandfathered Benefits” means the amount of compensation deferred and
vested (within the meaning of Section 409A as interpreted by Proposed Regulation
Section 1.409A-6(a)(3)) prior to January 1, 2005 under the Plan. The provisions
of the Plan as in effect on December 31, 2004 shall be applicable to the
Grandfathered Benefits. Any benefits accrued under the Plan that are not
Grandfathered Benefits are referred to below as “Non-Grandfathered Benefits.”
 
2.     By adding the following as the next to last sentence of Section 2 of the
Plan:
 

 
“No person shall become an Participant after December 31, 2004.

 

1

--------------------------------------------------------------------------------



3.     By adding the following new Section 13 to the Plan:
 
“13. Transfer of Non-Grandfathered Benefits to the Post-2004 Plan
 
Non-Grandfathered Benefits are hereby transferred to the Post-2004 Plan without
any further action by the Company, effective as of January 1, 2005, and shall
thereafter be considered to be deferred and payable solely under the terms of
the Post-2004 Plan. The provisions of the Post 2004 Plan shall govern the
Non-Grandfathered Benefits for all periods on and after January 1, 2005.”
 
4.     By adding the following new Section 14 to the Plan:
 
“14. Section 409A Grandfathered Benefits are eligible for exemption from Section
409A of the Code by reason of the statutory grandfather clause set forth in
section 885(d) of the American Jobs Creation Act of 2004, Pub. L. No. 108-357,
118 Stat. 1418 (2004). The Company believes that all amounts deferred under the
SERP are eligible for the grandfather clause and intends to preserve the
grandfathered status of such amounts. No “material modifications,” as that term
is used for purposes of the Section 409A grandfather clause, shall be made to
the SERP after October 3, 2004, unless permitted by Internal Revenue Service
Notice 2005-1 or subsequent guidance." This Seventh Amendment is not intended to
constitute a "material modification" of the Grandfathered Benefits. To the
extent any provision of this Seventh Amendment would constitute a material
modification of the Grandfathered Benefits, such provision shall be null and
void and of no further force or effect; provided, however, that the other
provisions shall nevertheless remain effective and shall remain enforceable.”
 
EXCEPT AS AMENDED HEREIN, the terms of the SERP, as amended and restated as of
January 1, 1994, and as amended by a First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment and a Sixth Amendment, are
confirmed and remain unchanged.
 
IN WITNESS WHEREOF, Kaman Corporation has caused this Seventh Amendment to be
executed on its behalf by its duly authorized officer this 20th day of February,
2007.
 



     
KAMAN CORPORATION
           
By:
/s/ Robert M. Garneau
   
Its:
Executive Vice President
and Chief Financial Officer
     
 
Attest:
             
/s/ Candace A. Clark
     
Date: February 20, 2007
             

 
 
2

--------------------------------------------------------------------------------

